Citation Nr: 1549951	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a denial of service connection for the claimed disability.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The claim for service connection for a right shoulder disability was previously denied by a May 1993 rating decision.  The Veteran was notified of this decision in May 1993, and he did not perfect an appeal.

2.  Evidence received since the May 1993 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has a current diagnosis of right shoulder post-traumatic osteoarthritis with chronic rotator cuff tear, which is etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening and granting the claim for service connection, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


New and Material Evidence 

In this case, the Veteran first applied for service connection for his right shoulder in November 1992.  His claim was disallowed by rating action in May 1993 because he had no current disability.  The rating decision also noted that the Veteran injured his shoulder in high school and there was no evidence of aggravation in service.  The Veteran did not appeal the determination and it became final.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the claim was previously denied because there was no evidence of a current diagnosis of a right condition, and there was no evidence of aggravation in service.  Evidence received since the May 1993 rating decision includes VA treatment records that diagnose right shoulder post-traumatic osteoarthritis with chronic rotator cuff tear.  In addition, the Veteran submitted evidence in support of his assertion that he did not injure his shoulder in high school prior to service.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

Service Connection Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Right Shoulder Disability

The Veteran contends that he injured his right shoulder for the first time during active service in August 1985 while playing in a football game.  He states that he had no prior right shoulder injury.  See the July 2011 statement; October 2012 statement.

VA treatment records indicate that the Veteran has current right shoulder diagnoses.  A November 2009 treatment record shows MRI findings of a full thickness tear of the supraspinatus tendon with a gap of 1.1 centimeters anteroposterior and 1 centimeter in transverse dimension, infraspinatus tendinopathy, degenerative changes of the acromiclavicular (AC) and glenohumeral joint, and minimal fluid in the subcoracoid region.  In addition, a May 2012 record indicates that the Veteran has a current diagnosis of right shoulder post-traumatic osteoarthritis with chronic rotator cuff tear.  Thus, the current disability requirement for service connection for a right shoulder disability is satisfied.  

The evidence of record shows that the Veteran injured his right shoulder in service.  In a February 1983 enlistment examination, the Veteran's upper extremities were found to be clinically normal and the examination report is silent for mention of a right shoulder injury.  The Veteran also denied having  a painful or "trick" shoulder on a February 1983 report of medical history.  Service treatment records (STRs) indicate that in August 1985, the Veteran reported that he heard a "pop" in his right shoulder while lifting weights.  In September 1985, the Veteran was seen for a follow-up appointment for an anterior dislocation of the right shoulder, which was found to be resolving.  In November 1985, the Veteran was seen for another right shoulder dislocation while lifting weights.  A December 1985 treatment record indicates that the Veteran first injured his shoulder in a high school football game.  X-rays taken in December 1985 showed an anterior right shoulder dislocation with the humeral head displaced inferiorly and medially.  The Veteran underwent a right shoulder capsulorrhaphy in January 1986 for recurrent right shoulder dislocation.  In February 1986, the Veteran reported falling in the shower and injuring his right hand and right shoulder.  In April 1986, the Veteran complained of ongoing right shoulder pain and "catching" when he tried to use it.  He was assessed as having a muscle strain.  Thus, there is competent and credible evidence of right shoulder injury and symptoms in service.

The evidence of record is also at least in equipoise on the issue of whether the Veteran's current right shoulder disability is related to the in-service injury.  The May 1993 rating decision states that the Veteran's right shoulder condition existed prior to active service.  The Veteran contends, however, that the STR noting an old high school football shoulder injury was incorrect and his first shoulder injury occurred in 1985 in service.  In a September 2015 Board hearing, the Veteran testified that he injured his right shoulder for the first time in a football game in service in August 1985.  He stated that he had not dislocated his right shoulder prior to the in-service event in 1985, and that he did not play football in high school.  In support of his assertions, the Veteran submitted copies of some pages from a high school yearbook.  The pages included photographs and a roster of the varsity football team, which did not include the Veteran.

The Veteran is competent to describe injuring his right shoulder in service.  He is also competent to report that such an injury was the first time he injured his shoulder.  The Veteran's statements have not been entirely consistent with regard to how he injured his shoulder in service; however, he has consistently stated that he injured his right shoulder for the first time in service in 1985.  Those statements are consistent with STRs, which are silent for mention of a prior shoulder injury except for one December 1985 treatment record.  

There is also medical evidence in support of the Veteran's statements.  When reviewing the November 2009 MRI results, the VA radiologist found that there was evidence of a few areas of susceptibility artifact seen anteriorly around the shoulder joint that may be related to prior surgery.  In addition, in May 2012, a VA orthopedic surgeon opined that the Veteran's osteoarthritis is a direct of his injury in 1985 and the subsequent surgery.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, further efforts could be made to obtain the Veteran's post-service medical records and a medical opinion could be obtained regarding the nature and etiology of the Veteran's current right shoulder disability.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although it is unclear precisely how the Veteran shoulder was first dislocated in service, the lay evidence relating the in-service injury to the current right shoulder disability is generally supported by the medical evidence.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a right shoulder disability is warranted.     


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right shoulder disability is granted.

Service connection for a right shoulder disability is granted.




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


